              Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

                                                   §
JOSE CASTRO,                                       §
Plaintiff
                                                   §
V.                                                 §
                                                   §    CASE NO.: 5:20-CV-1022
                                                                         _______
OFFICER KIMBERLY KORY                              §
                                                   §
OFFICER MICHAEL THORNTON
                                                   §
DETECTIVE CARL KERAWALLA                           §
                                                   §
OFFICER SHAWN KING                                 §
AND                                                §
                                                   §
UNKNOWN SAN ANTONIO POLICE                         §
OFFICER(S)                                         §
Defendants                                         §
                                                   §
                                                   §
                                                   §
                                                   §




                                       COMPLAINT


       NOW COMES JOSE CASTRO, Plaintiff, and files this Complaint, alleging that

Defendants Officer Kimberly Kory, Officer Michael Thornton, Detective Carl Kerawalla,

Officer Shawn King, and any unknown San Antonio Police Officers violated Jose Castro's

federal constitutional rights. In support of such allegations, Jose Castro would show the Court

as follows:




                                              1
             Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 2 of 12




                                I. JURISDICTION AND VENUE


1.       This complaint arises under the United States Constitution. This Court has jurisdiction

pursuant to 28 U.S.C. §1331 and §1343.

2.       This complaint is brought pursuant to 42 U.S.C. §1983: Every person who, under color

of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District

of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress.

3.       Venue is proper in this judicial Court pursuant to 28 U.S.C. §1391, as the acts

complained of arose in this district.

4.       Venue is also proper in the San Antonio Division of the Western District of Texas

since the conduct complained of herein occurred within Bexar County, which is within the

geographical area assigned to the Western District of Texas, San Antonio Division.




                                           II. PARTIES


6.       At all times relevant to the incident at issue in this complaint, Plaintiff Jose Castro has

present within the jurisdiction of this court.

7.     At all times herein mentioned, Defendant Officer Kimberly Kory was employed by the

San Antonio Police Department, and was acting under color of state law and as the employee,

agent, or representative of the San Antonio Police Department. This Defendant is being sued in




                                                  2
            Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 3 of 12




her individual capacity. Defendant may be served with process at the San Antonio Police

Department Headquarters, 315 S Santa Rosa Ave, San Antonio, TX 78207.

8.     At all times herein mentioned, Defendant Officer Michael Thornton was employed by

the San Antonio Police Department, and was acting under color of state law and as the

employee, agent, or representative of the San Antonio Police Department. This Defendant is

being sued in his individual capacity. Defendant may be served with process at the San Antonio

Police Department Headquarters, 315 S Santa Rosa Ave, San Antonio, TX 78207.

9.      At all times herein mentioned, Defendant Officer Shawn King was employed by the San

Antonio Police Department, and was acting under color of state law and as the employee, agent,

or representative of the San Antonio Police Department. This Defendant is being sued in his

individual capacity. Defendant may be served with process at the San Antonio Police

Department Headquarters, 315 S Santa Rosa Ave, San Antonio, TX 78207.

10.    At all times herein mentioned, Detective Carl Kerawalla was employed by the San

Antonio Police Department, and was acting under color of state law and as the employee, agent,

or representative of the San Antonio Police Department. This Defendant is being sued in his

individual capacity. Defendant may be served with process at the San Antonio Police

Department Headquarters, 315 S Santa Rosa Ave, San Antonio, TX 78207.

11.    At all times herein mentioned, the unknown San Antonio Police Officer(s) were

employed by the San Antonio Police Department, and was acting under color of state law and as

the employee, agent, or representative of the San Antonio Police Department. This Defendant is

being sued in his individual capacity. Defendant may be served with process at the San Antonio

Police Department Headquarters, 315 S Santa Rosa Ave, San Antonio, TX 78207.




                                               3
            Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 4 of 12




                                III. STATEMENT OF FACTS


10.      After a long drive from Dallas in the early morning hours, on or about August 30,

2018, Jose Castro, a 50 year old pastor, stopped in a lot, on the N.W. side of San Antonio,

Texas, to take a short nap before completing his delivery of supplies to various Veterinarian

Hospitals located in San Antonio, Texas.

11.     Sometime before dawn on or about August 30, 2018, Jose was startled by the abrupt

yelling and screaming of individuals in the dark, telling him to get out of the vehicle. Jose

Castor was disoriented, frightened, he believed he was being attacked, and was in fear for his

life, so he immediately grabbed his cell phone and dialed 911 requesting police assistance.

12.     At some point in time Mr. Castro realized that people yelling at him were wearing

what appeared to be police uniforms and had guns pointed at him. Since Jose Castro was only

sleeping in a rental box truck that was legally in his possession, he could not comprehend what

justification the people had to point a deadly weapon at him. Mr. Castro believed that the people

wearing the police uniforms were going to shoot him, and he frantically communicate this fear,

which can be heard on Jose Castro's 911 call.

13.     Mr. Castro tells the 911 operator he does not "know what kind of police" are

confronting him, and pleads with the 911 operator to send "the police" to his location. Jose

Castro communicated to the people yelling at him that he is calling the police, and the person

yelling at him can be heard stating they are the police, to which Jose responds "you are not the

police" because he is talking to the police on the phone. Mr. Castro responds to the people

yelling at him "you're crazy" for pointing a gun at him at him, because he is doing nothing. The

911 operator injects in the exchange between Jose Castro and the unknown people yelling at


                                                4
             Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 5 of 12




him and instructs Jose to talk to her.

14.      At no time during the 911 call, which was produced through request by counsel, can

the 911 operator be heard informing Jose Castro that is in fact law enforcement at his location.

15.      At some point in time during the interaction between Jose and San Antonio Police

Department (herein after SAPD) officer(s), Mr. Castro was physically assaulted while inside cab

of the box truck by Defendant(s). Jose Castro was then jerked out of his box truck and violently

thrown to the ground and physically assaulted, prior to being handcuffed by Defendant(s).

16.      While lying on the ground, handcuffed, with one SAPD officer's foot on his head, other

SAPD officer(s) beat and kicked Mr. Castro.

17.      At no time while Mr. Jose Castro was handcuffed did he undertake an act to flee, and/or

injure, and/or resist the SAPD officer(s). Jose Castro posed no threat to the SAPD officer(s) as he

was lying on the ground handcuffed.

18.      When other law enforcement officers began to arrive on scene, the SAPD officer who

had their foot on Mr. Castro's head removed it and told the other officers to stop kicking and

beating Mr. Castro.

19.      After the other law enforcement arrived, Jose Castro was placed in the back of a SAPD

vehicle. While Jose Castro was in back of the police car, the SAPD officer(s), without consent

of Jose Castro and without obtaining a search warrant, search the interior cab of the box truck.

The SAPD officer(s), without consent of Jose Castro and without obtaining a search warrant,

unlocked and opened the rear cargo area of box truck that Jose Castro was driving. The SAPD

officer(s) thoroughly searched the rear cargo area of the box truck.

20.      After finding no illicit items in the box truck Jose Castro was driving, an SAPD officer

called an "on duty" Bexar County Assistant District Attorney, inquiring into charging Jose


                                                 5
             Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 6 of 12




Castro with a crime. After an SAPD officer recited their side of the story of the events to the

unknown Assistant District Attorney, the unknown Assistant District Attorney advised the SAPD

officer that they "did not have probable cause" to charge Jose Castro for a crime.

21.      Approximately two (2) hours after being handcuffed Jose Castro was released by the

SAPD officers, without being charged with a crime.

22.      Jose Castro then went to a local hospital to be checked out for his injuries sustained in

the aforementioned incident.

23.      By reason of the above-described acts of the SAPD officer(s) Jose Castro has sustained

injuries including but not limited to his head, neck, back, knees, face, and wrist. Jose Castro has

experienced physical pain, physical discomfort, physical impairment, and other economic losses.

Jose Castro has also experienced mental and emotional distress directly resulting from the

aforementioned incident with the SAPD officer(s). The SAPD officer(s)' aforementioned conduct

was shocking and willfully indifferent to Joe Castro's rights and with conscious awareness that

their actions would cause Jose Castro severe physical and emotional injuries.

24.   The aforementioned acts of Defendants were willful, wanton, malicious, oppressive, and

done with reckless indifference to and/or callous disregard for Jose Castro's rights and justify

the awarding of exemplary and punitive damages against the individual Defendants in an

amount to be ascertained according to proof at the time of trial.

25.      By reason of the above-described acts of Defendants, Plaintiff was required to retain

attorneys to institute, prosecute, and render legal assistance to him in the instant action so that

he might be vindicate for the loss and impairment of his rights. By reason thereof, Plaintiff

requests payment by Defendant(s) of a reasonable sum for attorney’s fees pursuant to 42 U.S.C.

§1988.


                                                 6
              Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 7 of 12




                                         IV. COUNT 1

              JOSE CASTRO AGAINST DEFENDANT(S) FOR EXCESSIVE FORCE IN
               VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS


26.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs and subsequent

paragraphs.

27.     By reason of the conduct and of the Defendant(s), Plaintiff was deprived of his rights,

privileges, and immunities secured to him by the Fourth and Fourteenth Amendments to the

Constitution of the United States and laws enacted thereunder.

28.    Any reasonable well-trained police officer should have known of these rights at the time

of the conduct underlying this lawsuit. Defendant(s)’ use of force on Plaintiff on or about August

30, 2018 was without cause and was unnecessary and unreasonable and was therefore in

violation of Plaintiff’s Fourth and Fourteenth Amendment Rights. All of the force described

above was without legal cause and constituted excessive force. Therefore, Defendant(s) are liable

to Jose Castro for damages and attorney fees, pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988.




                                         V. COUNT 2

  JOSE CASTRO AGAINST DEFENDANT(S) FOR UNREASONABLE SEIZURE OF
   PLANTIFF’S PERSON IN VIOLATION OF THE FOURTH AND FOURTEENTH
                            AMENDMENTS


29.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs and subsequent

paragraphs.

30.     By reason of the conduct the Defendant(s), Plaintiff was deprived of his rights,

privileges, and immunities secured to him by the Fourth and Fourteenth Amendments to the

                                                7
              Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 8 of 12




Constitution of the United States and laws enacted thereunder.

31.      The seizure of Jose Castro on August 30, 2018 was caused by Defendant(s) and was

done without legal cause, was unnecessary, and was unreasonable and therefore in violation of

Plaintiff’s Fourth and Fourteenth Amendment Rights. All of the conduct above was without legal

cause and constituted unreasonable seizure. Therefore, the Defendant(s) are liable to Jose Castro

for damages and attorney fees, for this unlawful seizure under 42 U.S.C. § 1983 and 42 U.S.C.

§1988.



                                          VI. COUNT 3

   JOSE CASTRO AGAINST DEFENDANT(S) FOR UNREASONABLE SEARCH OF
  PLANTIFF’S PROPERTY IN VIOLATION OF THE FOURTH AND FOURTEENTH
                            AMENDMENTS

32.      Plaintiff hereby incorporates and re-alleges the foregoing paragraphs and subsequent

paragraphs.

33.      At the time that the unknown Defendant(s) searched the cab and the cargo area of the

box truck Joe Castro was lawfully in possession of, Jose Castro was handcuffed and sitting in a

SAPD vehicle.      At the time the aforementioned searches took place by the unknown

Defendant(s), Jose Castro did not have immediate access to the cab and/or locked cargo area of

the box truck.

34.      At no time during the incident described above, was the box truck Jose Castro was

lawfully in possession of ever impounded.

35.      Jose Castro had a reasonable expectation of privacy in a shut and lock cargo area of a

box truck and inside the cab of said box truck.

36.      The unknown Defendant(s) conducted the aforementioned unreasonable search without


                                                  8
            Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 9 of 12




a search warrant and without probable cause to believe that evidence of a crime is present. All of

the conduct above was without legal cause and constituted unreasonable search. Therefore, the

unknown Defendant(s) are liable to Jose Castro for damages and attorney fees, for this unlawful

search under 42 U.S.C. § 1983 and 42 U.S.C. §1988.




                                        VII. COUNT 4

  JOSE CASTRO AGAINST DEFENDANT(S) FOR FAILURE TO INTERVENE IN
     VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS


49.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

50.     Defendant(s) witnessed Defendant(s) violating Jose Castor's rights under the Fourth

and Fourteenth Amendment and failed to stop these violations.

51.    The courts have found that officers have a duty “to intervene to protect the constitutional

rights of citizens from infringement by other law enforcement officers in their presence.” O’Neill

v. Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988).

52.     By reason of Defendant(s) failure to ascertain the reason why Defendant(s) were

seizing Jose Castro and failing to intervene in an unlawful use of force and unlawful search of

the box truck, Jose Castro was deprived of his Fourth and Fourteenth Amendment rights under

the Constitution of the United States. Defendant(s) failure to intervene was also unreasonable

and was therefore in violation of Jose Castro's Fourth and Fourteenth Amendment Rights. All of

the force used and the search(s) described above was without legal cause and constituted

excessive force and unreasonable search(s). Therefore, Defendant is liable to Jose Castro for

                                                9
             Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 10 of 12




damages and attorney fees, under 42 U.S.C. §1983 and 42 U.S.C. §1988.



                                        VIII. COUNT 5

                               COMPLAINT FOR DAMAGES


37.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

38.     Plaintiff has suffered the following injuries arising out of the counts set forth in this

complaint to include: Deprivation of Constitutional Rights, Medical Bills, Pain and Suffering,

Mental Anguish, and Attorney Fees.

39.     The Defendants actions were the legal cause of the Plaintiff’s injuries. Jose Castro seeks

all actual, consequential, direct, special, and exemplary damages deemed to be attributable to the

Defendants. Awarding such other and further relief as this Court deems fit, just, proper and

equitable.




                                         XII. COUNT 6

                              DEMAND FOR ATTORNEY FEES


40.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

41.     In their legitimate desire to pursue the rights and privileges guaranteed by the

Constitution and laws of the United States, the Plaintiff has employed the undersigned to

prosecute this action and have agreed to pay a reasonable fee for same, which fees and costs

should be awarded to Plaintiffs pursuant to 42 U.S.C. §1988.

                                               10
         Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 11 of 12




                                  XIII. JURY DEMAND


42.   Plaintiff demands trial by jury.




           WHEREFORE, PREMISES CONSIDERED, Plaintiff Jose Castro requests that:

           Defendants be cited to appear and answer, and on final trial, Plaintiff have:


                 a.      Compensatory damages, including, but not limited to, damages for

                         emotional pain, suffering, humiliation, inconvenience, mental

                         anguish, and other non-pecuniary losses;

                 b.      Judgment against Defendants for actual damages;

                 c.      Punitive and exemplary damages as may be awarded by the trier of

                         fact;

                 d.      Costs, including reasonable and necessary attorney’s fees, as well as

                         expert fees;

                 e.      Pre-judgment and post-judgment interest as allowed by law; and

                 f.      Any other and further relief as this Court deems fit, just, proper and

                         equitable.




                                              11
Case 5:20-cv-01022 Document 1 Filed 08/28/20 Page 12 of 12




                          Respectfully submitted,




                          By:


                                 Brian A. Jones
                                 The Jones Law Firm
                                 P.O. Box 100897
                                 San Antonio, Texas 78201
                                 Phone:(210) 978-2559
                                 Fax:(210) 485-2461
                                 Texas Bar No. 24101974
                                 Email: Brian@TheJonesLawFirm-Tx.com




                                 Paul Jones
                                 The Jones Law Firm
                                 P.O. Box 100897
                                 San Antonio, Texas 78201
                                 Phone:(210) 978-2559
                                 Fax:(210) 485-2461
                                 Texas Bar No. 24046175
                                 Email: Paul@TheJonesLawFirm-Tx.com




                                 Rod Khavari
                                 Khavari & Moghadassi, Attorneys at Law PC
                                 3000 Keller Springs Road, Suite 200
                                 Carrollton, Texas 75006
                                 Phone: (972) 225-4444
                                 Fax: (972) 225-4445
                                 Texas Bar No. 24060090
                                 Email: rodk@dfwlawgroup.com
                                 ATTORNEYS FOR PLAINTIFF



                            12
